Citation Nr: 0427410	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  04-02 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1942 to January 1945, and 
from January 1946 to December 1946.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Newark, New Jersey, Regional 
Office (RO).  A Travel Board hearing was held at the RO 
before the undersigned in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations appear to be met.  

However, a remand is required for several reasons.  The 
veteran's death certificate shows that he died in September 
2002.  The immediate cause of death listed was cardiac 
arrest, due to or as a consequence of myocardial infarction.  
A Social Security Administration (SSA) award notice, dated in 
November 1976, shows that he was found entitled to disability 
benefits beginning in December 1976.  The RO has not obtained 
medical records which were the basis for this award of SSA 
benefits.  Such records may contain information pertinent to 
the appellant's claims, and VA is obligated to obtain them.

Medical evidence on file includes a September 1976 VA 
hospital summary showing that the veteran was admitted for 
atherosclerotic heart disease.  A history of three myocardial 
infarctions was reported. The appellant has submitted a 
photocopy of a VA appointment card, showing that the veteran 
underwent open heart surgery in 1977.  She also testified in 
March 2004 that he had been treated once or twice at the VA 
clinic in Bricktown.  There has been no attempt to associate 
these treatment records with the veteran's claims file, and 
further development to obtain such records (if available) is 
indicated.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records may have some bearing on the appellant's 
claims. 

The appellant claims that there was a correlation between the 
veteran's heart problems and his service-connected anxiety 
reaction with chronic duodenal ulcer.  At her March 2004 
hearing she submitted medical treatise evidence (dated in 
July 1998), with a waiver of RO initial consideration of such 
evidence.  As the case is being remanded anyway, the RO will 
have an opportunity to initially review the evidence.  

The VCAA requires VA obtain medical opinions when necessary 
for an adequate decision.  Here, as the appellant has 
submitted treatise evidence in support of her claim, a 
medical question is posed, requiring medical opinion 
response.  

The issue of entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is inextricably 
intertwined with the issue of entitlement to service 
connection for the cause of the veteran's death, and must be 
held in abeyance pending resolution of that claim.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from SSA copies of 
all medical records considered by that agency 
in its adjudication of the veteran's claim 
for disability benefits.

2.  The RO should obtain for the record the 
veteran's VA medical records pertaining to 
his 1977 heart surgery and all treatment 
afforded the veteran at the clinic in 
Bricktown.  If the records are unavailable, 
the extent of development for such records 
must be documented in the claims file.  

3.  Thereafter, the RO should arrange for the 
veteran's claims file to be reviewed by an 
appropriate VA physician who should provide 
opinions as to the following:  (1) Whether it 
is at least as likely as not that the 
cardiovascular disability which caused the 
veteran's death was related to his military 
service, or was proximately due to (or 
aggravated by) the veteran's service 
connected anxiety reaction with chronic 
ulcer; and (2) Whether the service connected 
anxiety reaction with chronic ulcer 
materially contributed to cause or hastened 
the veteran's death.  The reviewing physician 
should specifically comment on the medical 
treatise evidence submitted by the appellant, 
and should explain the rationale for all 
opinions given.

4.  The RO should then readjudicate the 
issues on appeal.  If either benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case (SSOC), and give 
the appellant and her representative 
ample opportunity to respond.  The case 
should then be returned to the Board for 
further review, if otherwise in order.

The purposes of this remand are to meet due process 
requirements and to assist the appellant in the development 
of her claims.  She has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

